


Exhibit 10.3

 

 

 

AMERIPRISE FINANCIAL

 

DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated Effective January 1, 2007

 

 

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

DEFERRED COMPENSATION PLAN

 

As Amended and Restated Effective January 1, 2007

 

Purpose

 

The purpose of the Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of Ameriprise
Financial, Inc. and its subsidiaries.  This Plan shall be unfunded for tax
purposes and for purposes of Title I of ERISA.

 

Article 1

Definitions

 

For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the meanings indicated in this
Article 1:

 

1.01                           “Aggregate Vested Balance” shall mean, with
respect to the Plan Accounts of any Participant as of a given date, the sum of
the amounts that have become vested under all of the Participant’s Plan
Accounts, as adjusted to reflect all applicable Investment Adjustments and all
prior withdrawals and distributions, in accordance with Article 3 of the Plan
and the provisions of the applicable Annual Enrollment Materials.

 

1.02                           “Amended Distribution Election Form” shall mean
the Amended Distribution Election Form required by the Committee to be signed
and submitted by a Participant to effect a permitted change in the Distribution
Election previously made by the Participant under any Distribution Election
Form.

 

1.03                           “Annual Deferral Account” shall mean a
Participant’s Annual Participant Deferral for a Plan Year, as adjusted to
reflect all applicable Investment Adjustments and all prior withdrawals and
distributions in accordance with Article 3 and the provisions of the applicable
Annual Enrollment Materials.

 

1.04                           “Annual Discretionary Allocation” shall mean the
aggregate amount credited by a Participant’s Employer to a Participant in
respect of a particular Plan Year under Section 3.03.

 

1.05                           “Annual Discretionary Allocation Account” shall
mean a Participant’s Annual Discretionary Allocation for a Plan Year, as
adjusted to reflect all applicable Investment Adjustments and all prior
withdrawals and distributions in accordance with Article 3 and the provisions of
the applicable Annual Enrollment Materials.

 

1.06                           “Annual Election Form” shall mean the Annual
Election Form required by the Committee to be signed and submitted by a
Participant in connection with the Participant’s deferral election with respect
to a given Plan Year.

 

1

--------------------------------------------------------------------------------


 

1.07                           “Annual Enrollment Materials” shall mean, for any
Plan Year, the Annual Election Form, the Distribution Election Form and any
other forms, documents or materials concerning the terms of any Annual
Participant Deferral, Annual Match or Annual Discretionary Allocation for such
Plan Year.

 

1.08                           “Annual Match” shall mean the aggregate amount
credited by a Participant’s Employer to a Participant in respect of a particular
Plan Year under Section 3.02.

 

1.09                           “Annual Match Account” shall mean a Participant’s
Annual Match for a Plan Year, as adjusted to reflect all applicable Investment
Adjustments and all prior withdrawals and distributions in accordance with
Article 3 and the provisions of the applicable Annual Enrollment Materials.

 

1.10                           “Annual Participant Deferral” shall mean the
aggregate amount deferred by a Participant in respect of a particular Plan Year
under Section 3.01.

 

1.11                           “Board” shall mean the board of directors of the
Company.

 

1.12                           “Change in Control” shall mean any transaction or
series of transactions that constitutes a change in the ownership or effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company, in each case within the meaning of Section 409A of
the Code.

 

1.13                           “Claimant” shall have the meaning set forth in
Section 9.01.

 

1.14                           “Code” shall mean the Internal Revenue Code of
1986, as it may be amended from time to time, and all regulations,
interpretations and administrative guidance issued thereunder.

 

1.15                           “Committee” shall mean the Compensation and
Benefits Committee of the Company or such other committee designated by the
Board to administer the Plan.  Any reference herein to the Committee shall be
deemed to include any person to whom any duty of the Committee has been
delegated pursuant to Section 8.02.

 

1.16                           “Company” shall mean Ameriprise Financial, Inc.,
a Delaware corporation, and any successor to all or substantially all of its
assets or business.

 

1.17                           “Company Stock” shall mean the common stock, par
value $0.01 per share, of the Company.

 

1.18                           “Company Stock Fund” shall mean the Investment
Option that relates to the performance of Company Stock.

 

1.19                           “Designation Date” means the date or dates as of
which a designation of investment directions by a Participant pursuant to
Section 3.04, or any change in a prior designation of investment directions by a
Participant pursuant to Section 3.04, shall become effective.  The Designation
Date in any Plan Year

 

2

--------------------------------------------------------------------------------


 

shall be determined by the Committee; provided, however, that each trading day
of the New York Stock Exchange shall be available as a Designation Date unless
the Committee selects different Designation Dates.

 

1.20                           “Disability” shall mean, with respect to a
Participant, the Participant (a) is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, or (b) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Participant’s employer.  In making its determination, the Committee shall be
guided by the prevailing authorities applicable under Section 409A of the Code.

 

1.21                           “Distribution Election” shall mean an election
made in accordance with Section 5.01.

 

1.22                           “Distribution Election Form” shall mean the
Distribution Election Form required by the Committee to be signed and submitted
by a Participant with respect to a Distribution Election for a given Plan Year.

 

1.23                           “Election Form” shall mean, with respect to any
Plan Account, the Annual Election Form and the Distribution Election Form or the
Amended Distribution Election Form last signed and submitted by the Participant
with respect to that Plan Account.

 

1.24                           “Elective Deductions” shall mean the deductions
made from a Participant’s Eligible Compensation for amounts voluntarily deferred
or contributed by the Participant pursuant to all qualified and non-qualified
compensation deferral plans, including, without limitation, amounts not included
in the Participant’s gross income under Sections 125, 132(f)(4), 402(e)(3) or
402(h) of the Code, provided, however, that all such amounts would have been
payable in cash to the Employee had there been no such plan.

 

1.25                           “Eligible Compensation” shall mean, for any Plan
Year, the base salary, bonus or other items of compensation, including any
Elective Deductions, designated by the Committee in the applicable Annual
Enrollment Materials as eligible for deferral under the Plan for such Plan Year.

 

1.26                           “Employee” shall mean a person who is an employee
of any Employer, as determined by the Committee in its sole discretion.

 

1.27                           “Employer” shall mean, as applicable, the Company
or any of its subsidiaries listed on Schedule A attached hereto, as such
Schedule A may be amended by the Committee, in its sole discretion, from time to
time.

 

3

--------------------------------------------------------------------------------


 

1.28                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it may be amended from time to time.

 

1.29                           “Investment Adjustment” shall mean an adjustment
made to the balance of any Plan Account in accordance with Section 3.05 to
reflect the performance of an Investment Option pursuant to which the value of
the Plan Account or portion thereof is measured.

 

1.30                           “Investment Agent” shall mean the person
appointed by the Committee or the Trustee to invest the Plan Accounts of
Participants, or if no person is so designated, the Committee

 

1.31                           “Investment Option” shall mean a hypothetical
investment made available under the Plan from time to time by the Committee for
purposes of valuing Plan Accounts.  In the event that an Investment Option
ceases to exist or is no longer to be an Investment Option, the Committee may
designate a substitute Investment Option for the discontinued hypothetical
investment.

 

1.32                           “Newly Eligible Employee” shall mean an Employee
who becomes eligible to participate in the Plan during a Plan Year and who has
not previously participated in the Plan or an account-balance deferred
compensation arrangement (as defined for purposes of Section 409A) of the
Company or an Employer, as determined by the Committee and to the extent
permissible under Section 409A of the Code.

 

1.33                           “Participant” shall mean any eligible Employee
(a) who is in a classification of Employees designated by the Committee to
participate in the Plan or who is otherwise selected by the Committee to
participate in the Plan, (b) who elects to participate in the Plan, (c) who
signs the applicable Election Forms, (d) who commences participation in the
Plan, and (e) whose participation in the Plan has not terminated.  A spouse or
former spouse of a Participant shall not be treated as a Participant in the Plan
or have an account balance under the Plan, even if he or she has an interest in
the Participant’s benefits under the Plan as a result of applicable law or
property settlements resulting from legal separation or divorce.

 

1.34                           “Plan” shall mean the Ameriprise Financial
Deferred Compensation Plan, which shall be evidenced by this instrument and by
the Annual Enrollment Materials, as they may be amended from time to time.

 

1.35                           “Plan Accounts” shall mean the Annual Deferral
Accounts, Annual Match Accounts and Annual Discretionary Allocation Accounts
established under the Plan.

 

1.36                           “Plan Year” shall mean the period beginning on
January 1 of each year and on ending December 31 of such year.

 

1.37                           “Reporting Person” shall mean an Employee who is
subject to the reporting requirements of Section 16(a) of the Securities
Exchange Act of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

1.38                           “Retirement” shall mean, with respect to a
Participant, the Participant’s Termination of Employment on or after the date
that such Participant becomes Retirement Eligible.

 

1.39                           “Retirement Eligible” shall mean, with respect to
a Participant, that the Participant has attained age 55 and has completed ten or
more Years of Service with the Company or its affiliates.

 

1.40                           “Termination of Employment” shall mean a
“separation from service” as defined under Section 409A of the Code.

 

1.41                           “Trust” shall mean the trust established in
accordance with Article 10.

 

1.42                           “Trustee” shall mean the trustee of the Trust.

 

1.43                           “Unforeseeable Emergency” shall mean, with
respect to a Participant, a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.  In making its determination, the
Committee shall be guided by the prevailing authorities applicable under
Section 409A of the Code.

 

1.44                           “Years of Service” shall mean the total number of
actual or deemed full Plan Years during which a Participant has been
continuously employed by one or more Employers.  For purposes of determining a
Participant’s Years of Service, such Participant’s service with American Express
Company will be taken into account if and to the extent, and in accordance with,
the provisions of the Employee Benefits Agreement by and between American
Express Company and the Company, dated as of September 30, 2005.  Any partial
Plan Year during which a Participant has been employed by an Employer shall not
be counted.

 

Article 2

Eligibility, Selection, Enrollment

 


                2.01         SELECTION BY COMMITTEE.  PARTICIPATION IN THE PLAN
SHALL BE LIMITED TO A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES
OF THE EMPLOYERS WHO ARE IN A CLASSIFICATION OF EMPLOYEES DESIGNATED BY THE
COMMITTEE IN ITS SOLE DISCRETION.  FOR EACH PLAN YEAR, THE COMMITTEE MAY SELECT
FROM THAT GROUP, IN ITS SOLE DISCRETION, THE EMPLOYEES WHO SHALL BE ELIGIBLE TO
MAKE AN ANNUAL PARTICIPANT DEFERRAL IN RESPECT OF THAT PLAN YEAR.  THE
COMMITTEE’S SELECTION OF AN EMPLOYEE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL IN
RESPECT OF A PARTICULAR PLAN YEAR WILL NOT ENTITLE THAT EMPLOYEE TO MAKE AN
ANNUAL PARTICIPANT DEFERRAL FOR ANY SUBSEQUENT PLAN YEAR, UNLESS THE EMPLOYEE IS
AGAIN SELECTED BY THE COMMITTEE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL FOR SUCH
SUBSEQUENT PLAN YEAR.


 


                2.02         ENROLLMENT REQUIREMENTS.  AS A CONDITION TO BEING
ELIGIBLE TO MAKE AN ANNUAL PARTICIPANT DEFERRAL FOR ANY PLAN YEAR, EACH SELECTED
EMPLOYEE SHALL COMPLETE, EXECUTE AND

 

5

--------------------------------------------------------------------------------


 


RETURN TO THE COMMITTEE OR ITS DESIGNATED AGENT AN ANNUAL ELECTION FORM, A
DISTRIBUTION ELECTION FORM AND ANY OTHER FORM REQUIRED BY THE COMMITTEE AT THE
TIME, AND IN ACCORDANCE WITH THE TERMS AND CONDITIONS, AS THE COMMITTEE MAY
ESTABLISH FROM TIME TO TIME, AND IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 409A OF THE CODE.  THE COMMITTEE MAY IN ITS DISCRETION PERMIT A NEWLY
ELIGIBLE EMPLOYEE TO COMPLETE, EXECUTE AND RETURN TO THE COMMITTEE OF ITS
DESIGNATED AGENT AN ANNUAL ELECTION FORM, A DISTRIBUTION ELECTION FORM AND ANY
OTHER FORM REQUIRED BY THE COMMITTEE NO LATER THAN 30 DAYS FOLLOWING THE DATE ON
WHICH SUCH EMPLOYEE FIRST BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN (OR SUCH
EARLIER DATE AS THE COMMITTEE MAY ESTABLISH FROM TIME TO TIME.


 


                2.03         COMMENCEMENT OF PARTICIPATION.  PROVIDED AN
EMPLOYEE SELECTED TO MAKE AN ANNUAL PARTICIPANT DEFERRAL IN RESPECT OF A
PARTICULAR PLAN YEAR HAS MET ALL ENROLLMENT REQUIREMENTS SET FORTH IN THE PLAN
AND ANY OTHER REQUIREMENTS IMPOSED BY THE COMMITTEE, INCLUDING SIGNING AND
SUBMITTING AN ANNUAL ELECTION FORM, A DISTRIBUTION ELECTION FORM AND ANY OTHER
FORM REQUIRED BY THE COMMITTEE WITHIN THE SPECIFIED TIME PERIOD, THE EMPLOYEE’S
DESIGNATED DEFERRALS SHALL COMMENCE AS OF THE FIRST DAY OF THE PARTICULAR PLAN
YEAR (OR IN THE CASE OF A NEWLY ELIGIBLE EMPLOYEE, AS OF THE DATE SUCH
EMPLOYEE’S ENROLLMENT FORMS ARE RECEIVED BY THE COMMITTEE OR ITS DESIGNATED
AGENT, BUT NO LATER THAN 30 DAYS FOLLOWING THE DATE ON WHICH SUCH EMPLOYEE FIRST
BECAME ELIGIBLE TO PARTICIPATE IN THE PLAN, PROVIDED THAT SUCH ANNUAL
PARTICIPANT DEFERRAL SHALL APPLY ONLY WITH RESPECT TO COMPENSATION EARNED FOR
SERVICES PERFORMED SUBSEQUENT TO THE TIME SUCH ENROLLMENT FORMS ARE RECEIVED BY
THE COMMITTEE OR ITS DESIGNATED AGENT).  IF AN EMPLOYEE FAILS TO MEET ALL SUCH
REQUIREMENTS WITHIN THE SPECIFIED TIME PERIOD WITH RESPECT TO ANY PLAN YEAR, THE
EMPLOYEE SHALL NOT BE ELIGIBLE TO MAKE ANY DEFERRALS FOR THAT PLAN YEAR.


 


                2.04         SUBSEQUENT ELECTIONS.  THE ANNUAL ELECTION FORM AND
THE DISTRIBUTION ELECTION FORM SUBMITTED BY A PARTICIPANT IN RESPECT OF A
PARTICULAR PLAN YEAR WILL NOT BE EFFECTIVE WITH RESPECT TO ANY SUBSEQUENT PLAN
YEAR.  IF AN EMPLOYEE IS SELECTED TO PARTICIPATE IN THE PLAN FOR A SUBSEQUENT
PLAN YEAR AND THE REQUIRED ENROLLMENT FORMS ARE NOT TIMELY DELIVERED FOR THE
SUBSEQUENT PLAN YEAR, THE PARTICIPANT SHALL NOT BE ELIGIBLE TO MAKE ANY
DEFERRALS WITH RESPECT TO SUCH SUBSEQUENT PLAN YEAR.


 

Article 3

Participant Deferrals, Annual Matches, Annual Discretionary Allocations,
Investment

Options, Investment Adjustments, Taxes and Vesting

 

                3.01         Participant Deferrals.

 

(a)           Deferral Election.  The Committee shall have sole discretion to
determine in respect of each Plan Year:  (i) whether a Participant shall be
eligible to make an Annual Participant Deferral; (ii) the items of Eligible
Compensation which may be the subject of any Annual Participant Deferral for
that Plan Year; (iii) the terms of any Annual Match for that Plan Year; (iv) the
terms of any Annual Discretionary Allocation for that Plan Year; and (v) any
other terms and conditions applicable to the Annual Participant Deferral.  The
Participant’s election shall be evidenced by an Annual Election Form completed
and submitted to the Committee in accordance with the procedures and time frames
as may be established by the Committee in its sole discretion.  The amounts
deferred by a Participant in respect of services rendered during a

 

6

--------------------------------------------------------------------------------


 

Plan Year shall be referred to collectively as an Annual Participant Deferral
and shall be credited to an Annual Deferral Account established in the name of
the Participant.  A separate Annual Deferral Account shall be established and
maintained for each Annual Participant Deferral.

 

(b)           Minimum and Maximum Deferrals.  The Committee may from time to
time designate a minimum or maximum deferral amount or percentage applicable to
Participants with respect to a given Plan Year.

 

(C)           DEFERRAL DESIGNATIONS.  A PARTICIPANT MAY DESIGNATE THE AMOUNT OF
THE ANNUAL PARTICIPANT DEFERRAL TO BE DEDUCTED FROM HIS OR HER ELIGIBLE
COMPENSATION AS SPECIFIED IN THE APPLICABLE ANNUAL ENROLLMENT MATERIALS FOR A
GIVEN PLAN YEAR, WHICH MAY PROVIDE FOR DEFERRALS TO BE EXPRESSED AS EITHER A
PERCENTAGE OR A FIXED DOLLAR AMOUNT OF A SPECIFIED ITEM OF ELIGIBLE COMPENSATION
EXPECTED BY THE PARTICIPANT, AS DETERMINED BY THE COMMITTEE.  IF A PARTICIPANT
DESIGNATES THE ANNUAL PARTICIPANT DEFERRAL TO BE DEDUCTED FROM ANY ITEM OF
ELIGIBLE COMPENSATION AS A FIXED DOLLAR AMOUNT AND SUCH FIXED DOLLAR AMOUNT
EXCEEDS THE AMOUNT OF SUCH ITEM OF ELIGIBLE COMPENSATION ACTUALLY PAYABLE TO THE
PARTICIPANT, THE ENTIRE AMOUNT OF SUCH ITEM OF ELIGIBLE COMPENSATION SHALL BE
WITHHELD.

 


                3.02         ANNUAL MATCH.  A PARTICIPANT MAY BE CREDITED WITH A
DISCRETIONARY MATCHING ALLOCATION IN RESPECT OF ANY PLAN YEAR, PURSUANT TO AND
AS DESCRIBED IN THE ANNUAL ENROLLMENT MATERIALS FOR SUCH PLAN YEAR.  SUCH
DISCRETIONARY MATCHING ALLOCATION CREDITED TO A PARTICIPANT IN RESPECT OF A PLAN
YEAR SHALL BE REFERRED TO AS THE ANNUAL MATCH FOR THAT PLAN YEAR AND SHALL BE
CREDITED TO AN ANNUAL MATCH ACCOUNT IN THE NAME OF THE PARTICIPANT.  A SEPARATE
ANNUAL MATCH ACCOUNT SHALL BE ESTABLISHED AND MAINTAINED FOR EACH ANNUAL MATCH. 
THE COMMITTEE SHALL HAVE SOLE DISCRETION TO DETERMINE IN RESPECT OF EACH PLAN
YEAR AND EACH PARTICIPANT:  (A) WHETHER ANY ANNUAL MATCH SHALL BE MADE; (B) THE
PARTICIPANT(S) WHO SHALL BE ENTITLED TO SUCH ANNUAL MATCH; (C) THE AMOUNT OF
SUCH ANNUAL MATCH; (D) THE DATE(S) ON WHICH ANY PORTION OF SUCH ANNUAL MATCH
SHALL BE CREDITED TO EACH PARTICIPANT’S ANNUAL MATCH ACCOUNT; (E) THE VESTING
TERMS APPLICABLE TO SUCH ANNUAL MATCH; (F) THE INVESTMENT OPTION(S) THAT SHALL
APPLY TO SUCH ANNUAL MATCH; AND (G) ANY OTHER TERMS AND CONDITIONS APPLICABLE TO
SUCH ANNUAL MATCH.


 

                3.03         Annual Discretionary Allocation.  A Participant may
be credited with one or more other discretionary allocations in respect of any
Plan Year, expressed as either a flat dollar amount or as a percentage of one or
more items of the Participant’s Eligible Compensation for the Plan Year, or any
combination of the foregoing.  Such discretionary allocations credited to a
Participant in respect of a Plan Year shall be referred to collectively as the
Annual Discretionary Allocation for that Plan Year and shall be credited to an
Annual Discretionary Allocation Account in the name of the Participant.  A
separate Annual Discretionary Allocation Account shall be established and
maintained for each Annual Discretionary Allocation.  The Committee shall have
sole discretion to determine in respect of each Plan Year and each Participant: 
(a) whether any Annual Discretionary Allocation shall be made; (b) the
Participant(s) who shall be entitled to such Annual Discretionary Allocation;
(c) the amount of such Annual Discretionary Allocation; (d) the date(s) on which
any portion of such Annual Discretionary Allocation shall be credited to each
Participant’s Annual Discretionary Allocation Account; (e) the Investment
Option(s) that shall apply to such Annual Discretionary Allocation; and (f) any
other terms and conditions applicable to such Annual Discretionary Allocation.

 

7

--------------------------------------------------------------------------------


 


                3.04         INVESTMENT OPTIONS.


 


(A)           THE COMMITTEE SHALL ESTABLISH FROM TIME TO TIME THE INVESTMENT
OPTION(S) THAT WILL BE AVAILABLE UNDER THE PLAN.  AT ANY TIME, THE COMMITTEE
MAY, IN ITS DISCRETION, ADD ONE OR MORE ADDITIONAL INVESTMENT OPTIONS UNDER THE
PLAN, AND IN CONNECTION WITH ANY SUCH ADDITION, MAY PERMIT PARTICIPANTS TO
SELECT FROM AMONG THE THEN-AVAILABLE INVESTMENT OPTIONS UNDER THE PLAN TO
MEASURE THE VALUE OF SUCH PARTICIPANTS’ PLAN ACCOUNTS.  IN ADDITION, THE
COMMITTEE, IN ITS SOLE DISCRETION, MAY DISCONTINUE ANY INVESTMENT OPTION AT ANY
TIME, AND PROVIDE FOR THE PORTIONS OF PARTICIPANTS’ PLAN ACCOUNTS AND FUTURE
DEFERRALS DESIGNATED TO THE DISCONTINUED INVESTMENT OPTION TO BE REALLOCATED TO
ANOTHER INVESTMENT OPTION(S).


 


(B)           SUBJECT TO SUCH LIMITATIONS, OPERATING RULES AND PROCEDURES AS MAY
FROM TIME TO TIME BE REQUIRED BY LAW; IMPOSED BY THE COMMITTEE, THE TRUSTEE OR
THEIR DESIGNATED AGENTS; CONTAINED ELSEWHERE IN THE PLAN; OR SET FORTH IN ANY
ANNUAL ENROLLMENT MATERIALS, EACH PARTICIPANT MAY COMMUNICATE TO THE INVESTMENT
AGENT A DIRECTION (IN ACCORDANCE WITH THIS SECTION 3.04) AS TO HOW HIS OR HER
PLAN ACCOUNTS SHOULD BE DEEMED TO BE INVESTED AMONG THE INVESTMENT OPTIONS MADE
AVAILABLE BY THE COMMITTEE; PROVIDED, HOWEVER, THAT A PARTICIPANT’S ABILITY TO
SELECT INVESTMENT OPTIONS WITH RESPECT TO HIS OR HER ANNUAL MATCH ACCOUNT AND
ANNUAL DISCRETIONARY ALLOCATION ACCOUNT IS SUBJECT TO, AND MAY BE LIMITED BY,
THE COMMITTEE’S DISCRETION UNDER SECTIONS 3.02 AND 3.03 TO DESIGNATE THE
INVESTMENT OPTIONS THAT SHALL APPLY TO ALL OR A PORTION OF SUCH ANNUAL MATCH
ACCOUNT OR ANNUAL DISCRETIONARY ALLOCATION ACCOUNT.  THE PARTICIPANT’S
INVESTMENT DIRECTIONS SHALL DESIGNATE THE PERCENTAGE (IN ANY WHOLE PERCENT
MULTIPLES, WHICH MUST TOTAL 100%) OF THE PORTION OF THE SUBSEQUENT CONTRIBUTIONS
TO THE PARTICIPANT’S PLAN ACCOUNTS WHICH IS REQUESTED TO BE DEEMED TO BE
INVESTED IN SUCH INVESTMENT OPTIONS, AND SHALL BE SUBJECT TO THE RULES SET FORTH
BELOW.  THE INVESTMENT AGENT SHALL INVEST THE ASSETS OF THE PARTICIPANT’S PLAN
ACCOUNTS IN ACCORDANCE WITH THE DIRECTIONS OF THE PARTICIPANT EXCEPT TO THE
EXTENT THAT THE COMMITTEE DIRECTS IT TO THE CONTRARY.  THE COMMITTEE HAS THE
AUTHORITY, BUT NOT THE REQUIREMENT, IN ITS SOLE AND ABSOLUTE DISCRETION, TO
DIRECT THAT A PARTICIPANT’S PLAN ACCOUNTS BE INVESTED AMONG SUCH INVESTMENTS AS
IT DEEMS APPROPRIATE AND ADVISABLE, WHICH INVESTMENTS NEED NOT BE THE SAME FOR
EACH PARTICIPANT.


 

(c)           Any initial or subsequent investment direction shall be in writing
to the Investment Agent on a form supplied by the Company, or, as permitted by
the Investment Agent, may be by oral designation or electronic transmission
designation to the Investment Agent.  A designation shall be effective as of the
Designation Date next following the date the direction is received and accepted
by the Investment Agent or as soon thereafter as administratively practicable,
subject to the Committee’s right to override such direction.  The Participant
may, if permitted by the Committee, make an investment direction to the
Investment Agent for his or her existing Plan Accounts as of a Designation Date
and a separate investment direction to the Investment Agent for contribution
credits to his or her Plan Accounts occurring after the Designation Date.

 

(d)           All amounts credited to a Participant’s Plan Accounts shall be
invested in accordance with the then effective investment direction, unless the
Committee directs otherwise.  Unless otherwise changed by the Committee, an
investment direction shall remain in effect until the Participant’s Plans
Accounts are distributed or forfeited in their entirety, or until a subsequent
investment direction is received and accepted by the Investment Agent.

 

8

--------------------------------------------------------------------------------

 

(e)           If a Participant files an investment direction with the Investment
Agent for his or her existing Plan Accounts as of a Designation Date which is
received and accepted by the Investment Agent and not overridden by the
Committee, then the Participant’s existing Plan Accounts shall be deemed to be
reallocated as of the next Designation Date (or as soon thereafter as
administratively practicable) among the designated investment funds according to
the percentages specified in such investment direction; provided, however, that
a Participant’s ability to change the Investment Options applicable to his or
her Annual Match Account and Annual Discretionary Allocation Account are subject
to, and may be limited by, the Committee’s discretion under Sections 3.02 and
3.03 to designate the Investment Options that shall apply to all or a portion of
such Annual Match Account or Annual Discretionary Allocation Account.  Unless
otherwise changed by the Committee, an investment direction shall remain in
effect until the Participant’s Plan Accounts are distributed or forfeited in
their entirety, or until a subsequent investment direction is received and
accepted by the Investment Agent.

 

(f)            The Committee, in its sole discretion, may place limits on a
Participant’s ability to make changes with respect to any Investment Options. 
In addition, in no event shall a Participant who is a Reporting Person be
permitted to allocate any portion of his or her Plan Accounts to the Company
Stock Fund more frequently than quarterly.

 

(g)           If the Investment Agent receives an initial or subsequent
investment direction with respect to Plan Accounts which it deems to be
incomplete, unclear or improper, or which is unacceptable for some other reason
(determined in the sole and absolute discretion of the Investment Agent), the
Participant’s investment direction for such Plan Accounts then in effect shall
remain in effect (or, in the case of a deficiency in an initial investment
direction, the Participant shall be deemed to have filed no investment
direction) until the Participant files an investment direction for such Plan
Accounts acceptable to the Investment Agent.

 

(h)           If the Investment Agent does not possess valid investment
directions covering the full balance of a Participant’s Plan Accounts or
subsequent contributions thereto (including, without limitation, situations in
which no investment direction has been filed, situations in which the investment
direction is not acceptable to the Investment Agent under Section 3.04(g), or
situations in which some or all of the Participant’s designated investments are
no longer permissible Investment Options), the Participant shall be deemed to
have directed that the undesignated portion of the Plan Accounts be invested in
a money-market fund or similar short-term investment fund; provided, however,
the Committee may provide for the undesignated portion to be allocated to or
among the Investment Option(s) that the Participant did designate in the same
proportion as the designated portion, or may provide for any other allocation
method it deems appropriate, in its discretion.

 

(i)            None of the Company, its directors and employees (including,
without limitation, each member of the Committee), and the Trustee, and their
designated agents and representatives, shall have any liability whatsoever for
the investment of a Participant’s Plan Accounts, or for the investment
performance of a Participant’s Plan Accounts.  Each Participant hereunder, as a
condition to his or her participation hereunder, agrees to indemnify and hold
harmless the Company, its directors and employees (including, without
limitation, each member of the Committee), and the Trustee, and their designated
agents and representatives, from any losses or damages of any kind (including,
without limitation, lost opportunity costs) relating to

 

9

--------------------------------------------------------------------------------


 

the investment of a Participant’s Plan Accounts.  The Investment Agent shall
have no liability whatsoever for the investment of a Participant’s Plan
Accounts, or for the investment performance of a Participant’s Plan Accounts,
other than as a result of the failure to follow a valid and effective investment
direction.  Each Participant hereunder, as a condition to his or her
participation hereunder, agrees to indemnify and hold harmless the Investment
Agent, and its agents and representatives, from any losses or damages of any
kind (including, without limitation, lost opportunity costs) relating to the
investment of a Participant’s Plan Accounts, other than as a result of the
failure to follow a valid and effective investment direction.

 

(j)            The Participant’s Annual Match Accounts and Annual Discretionary
Allocation Accounts for each Plan Year shall be treated for purposes of this
Section 3.04 as separate from the Annual Deferral Accounts for that Plan Year. 
Unless otherwise provided in the applicable Annual Enrollment Materials, a
Participant may only provide investment directions with respect to all of his or
her Annual Deferral Accounts.

 


                3.05         ADJUSTMENT OF PLAN ACCOUNTS.  WHILE A PARTICIPANT’S
PLAN ACCOUNTS DO NOT REPRESENT THE PARTICIPANT’S OWNERSHIP OF, OR ANY OWNERSHIP
INTEREST IN, ANY PARTICULAR ASSETS, THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE
ADJUSTED IN ACCORDANCE WITH THE INVESTMENT OPTION(S), SUBJECT TO THE CONDITIONS
AND PROCEDURES SET FORTH HEREIN OR ESTABLISHED BY THE COMMITTEE FROM TIME TO
TIME.  ANY NOTIONAL CASH EARNINGS GENERATED UNDER AN INVESTMENT OPTION (SUCH AS
INTEREST AND CASH DIVIDENDS AND DISTRIBUTIONS) SHALL, AT THE COMMITTEE’S SOLE
DISCRETION, EITHER BE DEEMED TO BE REINVESTED IN THAT INVESTMENT OPTION OR
REINVESTED IN ONE OR MORE OTHER INVESTMENT OPTION(S) DESIGNATED BY THE
COMMITTEE.  ALL NOTIONAL ACQUISITIONS AND DISPOSITIONS OF INVESTMENT OPTIONS
UNDER A PARTICIPANT’S PLAN ACCOUNTS SHALL BE DEEMED TO OCCUR AT SUCH TIMES AS
THE COMMITTEE SHALL DETERMINE TO BE ADMINISTRATIVELY FEASIBLE IN ITS SOLE
DISCRETION AND THE PARTICIPANT’S PLAN ACCOUNTS SHALL BE ADJUSTED ACCORDINGLY. 
IN ADDITION, A PARTICIPANT’S PLAN ACCOUNTS MAY BE ADJUSTED FROM TIME TO TIME, IN
ACCORDANCE WITH PROCEDURES AND PRACTICES ESTABLISHED BY THE COMMITTEE, IN ITS
SOLE DISCRETION, TO REFLECT ANY NOTIONAL TRANSACTIONAL COSTS AND OTHER FEES AND
EXPENSES RELATING TO THE DEEMED INVESTMENT, DISPOSITION OR CARRYING OF ANY
INVESTMENT OPTION FOR THE PARTICIPANT’S PLAN ACCOUNTS.  ADJUSTMENTS MADE IN
ACCORDANCE HEREWITH SHALL BE REFERRED TO AS INVESTMENT ADJUSTMENTS.


 

3.06         FICA and Other Taxes.

 

(a)           Annual Deferral Amounts.  For each Plan Year in which an Annual
Participant Deferral is being withheld from a Participant or in which an Annual
Match or Annual Discretionary Allocation credited on behalf of a Participant
vests, the Participant’s Employer(s) shall withhold from the Participant’s other
compensation payable by the Employer(s) to the Participant, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes.  If the Committee determines that such portion may not be
sufficient to cover the amount of the applicable withholding, then the Committee
may reduce the Annual Participant Deferral to the extent necessary, as
determined by the Committee in its sole discretion, for the Participant’s
Employer to comply with applicable withholding requirements.

 

(b)           Distributions.  The Participant’s Employer(s), or the trustee of
the Trust, shall withhold from any payments made to a Participant under the Plan
all federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee

 

10

--------------------------------------------------------------------------------


 

of the Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer(s) and the trustee of the
Trust.

 

3.07         Vesting.

 

(a)           Forfeiture of Unvested Amounts.  As of the date of a Participant’s
Termination of Employment (other than a Retirement), the amounts credited to
each of the Participant’s Plan Accounts shall be reduced by the amount which has
not become vested in accordance with the vesting provisions set forth below and
in the Annual Enrollment Materials applicable to such Plan Account, and such
unvested amounts shall be forfeited by the Participant.

 

(b)           Vesting of Amounts.  A Participant shall be vested in all amounts
credited to his or her Annual Deferral Account as of the date such amounts are
credited to such Participant’s Annual Deferral Account.  The Participant shall
be vested in his or her Annual Match Account and Annual Discretionary Allocation
Account in respect of each given Plan Year as set forth in the Annual Enrollment
Materials for such Plan Year.  The vesting terms of Annual Match Accounts and
Annual Discretionary Allocation Accounts set forth in the Annual Enrollment
Materials shall be established by the Committee in its sole discretion and may
vary for each Participant and each Plan Year.

 

(c)           Vesting upon Death, Disability or Retirement Eligibility.  In the
event of the death or Disability of a Participant, or upon a Participant
becoming Retirement Eligible, all amounts credited to any and all Plan Accounts
of such Participant as of the effective date of such death, Disability or
Retirement Eligibility shall become immediately 100% vested.

 

(d)           Vesting upon Change in Control.  Upon the occurrence of a Change
in Control of the Company, all amounts credited to any and all Plan Accounts of
each Participant as of the effective date of such Change in Control shall become
immediately 100% vested

 

(e)           Vesting upon Plan Termination.  In the event of a termination of
the Plan as it relates to any Participant, all amounts credited to any and all
Plan Accounts of such Participant as of the effective date of such termination
shall be 100% vested.

 

(f)            Acceleration of Vesting by Committee.  Notwithstanding anything
to the contrary contained in the Plan, any Annual Election Form or any Annual
Enrollment Materials, the Committee shall have the authority, exercisable in its
sole discretion, to accelerate the vesting of any amounts credited to any Plan
Account of any Participant.

 

Article 4

Suspension of Deferrals

 


                4.01         UNFORESEEABLE EMERGENCIES.  IF A PARTICIPANT
EXPERIENCES AN UNFORESEEABLE EMERGENCY, THE PARTICIPANT MAY PETITION THE
COMMITTEE TO SUSPEND ANY DEFERRALS REQUIRED TO BE MADE BY THE PARTICIPANT.  A
PETITION SHALL BE MADE ON THE FORM REQUIRED BY THE COMMITTEE TO BE USED FOR SUCH
REQUEST AND SHALL INCLUDE ALL FINANCIAL INFORMATION REQUESTED BY THE COMMITTEE
IN ORDER TO MAKE A DETERMINATION ON SUCH PETITION, AS DETERMINED BY THE
COMMITTEE IN ITS SOLE DISCRETION.  THE COMMITTEE SHALL DETERMINE, IN ITS SOLE
DISCRETION, WHETHER TO APPROVE THE PARTICIPANT’S PETITION.  IF THE PETITION FOR
A SUSPENSION IS APPROVED, SUSPENSION SHALL TAKE EFFECT

 

11

--------------------------------------------------------------------------------


 


UPON THE DATE OF APPROVAL.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE SHALL
NOT HAVE ANY RIGHT TO APPROVE A REQUEST FOR SUSPENSION OF DEFERRALS IF SUCH
APPROVAL (OR RIGHT TO APPROVE) WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH, OR
CAUSE A PARTICIPANT TO BE SUBJECT TO A TAX UNDER THE PROVISIONS OF SECTION 409A
OF THE CODE.


 


                4.02         DISABILITY.  FROM AND AFTER THE DATE THAT A
PARTICIPANT IS DEEMED HAVE SUFFERED A DISABILITY, ANY STANDING DEFERRAL ELECTION
OF THE PARTICIPANT SHALL AUTOMATICALLY BE SUSPENDED AND NO FURTHER DEFERRALS
SHALL BE MADE WITH RESPECT TO THE PARTICIPANT.


 


                4.03         RESUMPTION OF DEFERRALS.  IF DEFERRALS BY A
PARTICIPANT HAVE BEEN SUSPENDED DURING A PLAN YEAR DUE TO AN UNFORESEEABLE
EMERGENCY OR A DISABILITY, THE PARTICIPANT WILL NOT BE ELIGIBLE TO MAKE ANY
FURTHER DEFERRALS IN RESPECT OF THAT PLAN YEAR.  THE PARTICIPANT MAY BE ELIGIBLE
TO MAKE DEFERRALS FOR SUBSEQUENT PLAN YEARS PROVIDED THE PARTICIPANT IS SELECTED
TO MAKE DEFERRALS FOR SUCH SUBSEQUENT PLAN YEARS AND THE PARTICIPANT COMPLIES
WITH THE ELECTION REQUIREMENTS UNDER THE PLAN.


 

Article 5
Distribution of Plan Accounts

 

                5.01         Distribution Elections.


 

(a)           Initial Elections.  The Participant shall make a Distribution
Election at the time he or she makes an Annual Participant Deferral with respect
to a given Plan Year to have the Participant’s respective Plan Accounts for that
Plan Year distributed in either a lump sum, or two to ten substantially
equivalent annual installments, in each case commencing, in accordance with
administrative guidelines determined by the Committee, on June 30th of (i) a
specified year following the year that the compensation deferred would otherwise
have been paid; or (ii) the year following the year of the Participant’s
termination.

 


(B)           SUBSEQUENT ELECTIONS.  SUBJECT TO ANY RESTRICTIONS THAT MAY BE
IMPOSED BY THE COMMITTEE, A PARTICIPANT MAY AMEND HIS OR HER DISTRIBUTION
ELECTION WITH RESPECT TO ANY PLAN ACCOUNT BY COMPLETING AND SUBMITTING TO THE
COMMITTEE OR ITS DESIGNATED AGENT WITHIN SUCH TIME FRAME AS THE COMMITTEE MAY
DESIGNATE, AN AMENDED DISTRIBUTION ELECTION FORM; PROVIDED, HOWEVER, EXCEPT AS
OTHERWISE PROVIDED BY SECTION 5.01(C), THAT SUCH AMENDED DISTRIBUTION ELECTION
FORM (I) IS SUBMITTED NO LATER THAN A DATE SPECIFIED BY THE COMMITTEE IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, (II) SHALL NOT
TAKE EFFECT UNTIL 12 MONTHS AFTER THE DATE ON WHICH SUCH AMENDED DISTRIBUTION
ELECTION FORM BECOMES EFFECTIVE, AND (III) SPECIFIES A NEW DISTRIBUTION DATE (OR
A NEW INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS) THAT
IS NO SOONER THAN FIVE YEARS AFTER THE ORIGINAL DISTRIBUTION DATE (OR THE
ORIGINAL INITIAL DISTRIBUTION DATE IN THE CASE OF INSTALLMENT DISTRIBUTIONS), OR
SUCH LATER DATE SPECIFIED BY THE COMMITTEE.  TO THE EXTENT PERMITTED BY THE
COMMITTEE AND SUBJECT TO ANY RESTRICTIONS THAT MAY BE IMPOSED BY THE COMMITTEE,
A PARTICIPANT MAY AMEND HIS OR HER DISTRIBUTION ELECTION TO CHANGE THE
DISTRIBUTION METHOD FROM A LUMP SUM TO INSTALLMENTS OR FROM INSTALLMENTS TO A
LUMP SUM.


 

(C)           SPECIAL 2007 AMENDED DISTRIBUTION ELECTION.  TO THE EXTENT
PERMITTED BY THE COMMITTEE AND SUBJECT TO ANY RESTRICTIONS THAT MAY BE IMPOSED
BY THE COMMITTEE, A

 

12

--------------------------------------------------------------------------------


 

PARTICIPANT MAY AMEND HIS OR HER DISTRIBUTION ELECTION WITH RESPECT TO ANY PLAN
ACCOUNT WITHOUT HAVING TO COMPLY WITH THE REQUIREMENTS OF SECTION 5.01(B) BY
COMPLETING AND SUBMITTING TO THE COMMITTEE WITHIN SUCH TIME FRAME AS THE
COMMITTEE MAY DESIGNATE, AN AMENDED DISTRIBUTION ELECTION FORM; PROVIDED,
HOWEVER, THAT SUCH AMENDED DISTRIBUTION ELECTION FORM (I) IS SUBMITTED NO LATER
THAN DECEMBER 31, 2007, (II) SHALL NOT TAKE EFFECT UNTIL JANUARY 1, 2008, AND
(III) SPECIFIES A NEW DISTRIBUTION DATE (OR A NEW INITIAL DISTRIBUTION DATE IN
THE CASE OF INSTALLMENT DISTRIBUTIONS) THAT IS NO SOONER THAN JANUARY 1, 2008. 
THIS SECTION 5.01(C) IS INTENDED TO COMPLY WITH THE TRANSITION GUIDANCE ISSUED
UNDER SECTION 409A OF THE CODE AND SHALL BE ADMINISTERED AND INTERPRETED
CONSISTENT WITH SUCH INTENTION.

 

5.02         Payment upon Retirement of Participant.  Notwithstanding anything
to the contrary in a Participant’s Distribution Election or otherwise, in the
event of a Participant’s Retirement, the balance of the Participant’s Plan
Accounts will be paid out in either a lump sum, or two to ten substantially
equivalent annual installments, as specified by the Participant in his or her
Distribution Election, in each case commencing, in accordance with
administrative guidelines determined by the Committee, on June 30th of the year
following the year of the Participant’s Retirement.

 

5.03         Payment upon Disability of Participant.  Notwithstanding anything
to the contrary in a Participant’s Distribution Election or otherwise, a
Participant suffering a Disability shall receive the balance of his or her Plan
Accounts, which shall be paid in a lump sum within 90 days of the Committee’s
determination that the Participant has a Disability.

 


5.04         PAYMENT UPON DEATH OF PARTICIPANT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN A PARTICIPANT’S DISTRIBUTION ELECTION OR OTHERWISE, IF A PARTICIPANT
DIES BEFORE HE OR SHE HAS RECEIVED A COMPLETE DISTRIBUTION OF HIS OR HER
AGGREGATE VESTED BALANCE, THE PARTICIPANT’S ESTATE SHALL RECEIVE THE
PARTICIPANT’S AGGREGATE VESTED BALANCE, WHICH SHALL BE PAYABLE TO THE
PARTICIPANT’S ESTATE IN A LUMP SUM TO BE MADE WITHIN 90 DAYS OF THE DATE ON
WHICH THE COMMITTEE IS NOTIFIED IN WRITING OF THE PARTICIPANT’S DEATH.


 

5.05         Other Termination of Employment.  Notwithstanding anything to the
contrary in a Participant’s Distribution Election or otherwise, in the event of
a Participant’s Termination of Employment for any reason other than Retirement,
Disability or death, the portion of the Participant’s Aggregate Vested Balance
will be paid out in either a lump sum, or two to five substantially equivalent
annual installments, as specified by the Participant in his or her Distribution
Election, in each case commencing, in accordance with administrative guidelines
determined by the Committee, on June 30th of the year following the year of the
Participant’s Termination of Employment.  Notwithstanding anything to the
contrary in a Participant’s Distribution Election or otherwise, in the event
that the Participant specified in his or her Distribution Election for a Plan
Account to be paid out in more than five installments, such Participant’s
Distribution Election for such Plan Account shall be deemed to specify five
annual installments for purposes of this Section 5.05.

 


5.06         PAYMENT ON A CHANGE IN CONTROL.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH IN A PARTICIPANT’S ANNUAL DISTRIBUTION ELECTION FORM OR THE
PLAN, UPON THE OCCURRENCE OF A CHANGE IN CONTROL, THE COMPANY WILL DISTRIBUTE
ALL PREVIOUSLY UNDISTRIBUTED PLAN ACCOUNTS TO

 

13

--------------------------------------------------------------------------------



 


PARTICIPANTS AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE EFFECTIVE
DATE OF SUCH CHANGE IN CONTROL.


 


5.07         WITHDRAWAL IN THE EVENT OF AN UNFORESEEABLE EMERGENCY.  IN THE
EVENT THAT A PARTICIPANT EXPERIENCES AN UNFORESEEABLE EMERGENCY, THE PARTICIPANT
MAY PETITION THE COMMITTEE TO RECEIVE A PARTIAL OR FULL PAYOUT OF AMOUNTS
CREDITED TO ONE OR MORE OF THE PARTICIPANT’S PLAN ACCOUNTS.  THE COMMITTEE SHALL
DETERMINE, IN ITS SOLE DISCRETION, WHETHER THE REQUESTED PAYOUT SHALL BE MADE,
THE AMOUNT OF THE PAYOUT AND THE PLAN ACCOUNTS FROM WHICH THE PAYOUT WILL BE
MADE; PROVIDED, HOWEVER, THAT THE PAYOUT SHALL NOT EXCEED THE LESSER OF THE
PARTICIPANT’S AGGREGATE VESTED BALANCE OR THE AMOUNT REASONABLY NEEDED TO
SATISFY THE UNFORESEEABLE EMERGENCY PLUS AMOUNTS NECESSARY TO PAY TAXES
REASONABLY ANTICIPATED AS A RESULT OF THE DISTRIBUTION.  IN MAKING ITS
DETERMINATION UNDER THIS SECTION 5.07, THE COMMITTEE SHALL BE GUIDED BY THE
REQUIREMENTS OF SECTION 409A OF THE CODE AND ANY OTHER RELATED PREVAILING LEGAL
AUTHORITIES AND THE COMMITTEE SHALL TAKE INTO ACCOUNT THE EXTENT TO WHICH A
PARTICIPANT’S UNFORESEEABLE EMERGENCY IS OR MAY BE RELIEVED THROUGH
REIMBURSEMENT OR COMPENSATION BY INSURANCE OR OTHERWISE OR BY THE LIQUIDATION BY
THE PARTICIPANT OF HIS OR HER ASSETS (TO THE EXTENT THE LIQUIDATION OF SUCH
ASSETS WOULD NOT ITSELF CAUSE SEVERE FINANCIAL HARDSHIP).  IF, SUBJECT TO THE
SOLE DISCRETION OF THE COMMITTEE, THE PETITION FOR A PAYOUT IS APPROVED, THE
PAYOUT SHALL BE MADE WITHIN 90 DAYS OF THE DATE OF APPROVAL.


 


                5.08         LIMITED WITHDRAWAL IN THE EVENT OF TAXATION.  IF,
FOR ANY REASON, ALL OR ANY PORTION OF A PARTICIPANT’S BENEFIT UNDER THE PLAN
BECOMES TAXABLE TO THE PARTICIPANT PRIOR TO RECEIPT, A PARTICIPANT MAY PETITION
THE COMMITTEE BEFORE A CHANGE IN CONTROL, OR THE TRUSTEE OF THE TRUST AFTER A
CHANGE IN CONTROL, FOR A DISTRIBUTION OF THE STATE, LOCAL OR FOREIGN TAXES OWED
ON THAT PORTION OF HIS OR HER BENEFIT THAT HAS BECOME TAXABLE.  UPON THE GRANT
OF SUCH A PETITION, WHICH GRANT SHALL NOT BE UNREASONABLY WITHHELD, A
PARTICIPANT’S EMPLOYER SHALL, TO THE EXTENT PERMISSIBLE UNDER SECTION 409A OF
THE CODE, DISTRIBUTE TO THE PARTICIPANT IMMEDIATELY AVAILABLE FUNDS IN AN AMOUNT
EQUAL TO THE STATE, LOCAL AND FOREIGN TAXES OWED ON THE PORTION OF THE
PARTICIPANT’S BENEFIT THAT HAS BECOME TAXABLE (WHICH AMOUNT SHALL NOT EXCEED A
PARTICIPANT’S UNPAID AGGREGATE VESTED BALANCE UNDER THE PLAN).  IF THE PETITION
IS GRANTED, THE TAX LIABILITY DISTRIBUTION SHALL BE MADE WITHIN 90 DAYS OF THE
DATE WHEN THE PARTICIPANT’S PETITION IS GRANTED.  SUCH A DISTRIBUTION SHALL
AFFECT AND REDUCE THE BENEFITS TO BE PAID UNDER THE PLAN.


 


5.09         VALUATION OF PLAN ACCOUNTS PENDING DISTRIBUTION.  TO THE EXTENT
THAT THE DISTRIBUTION OF ANY PORTION OF ANY PLAN ACCOUNT IS DEFERRED, WHETHER
PURSUANT TO THE LIMITATIONS IMPOSED UNDER THIS ARTICLE 5 OR FOR ANY OTHER
REASON, ANY AMOUNTS REMAINING TO THE CREDIT OF THE PLAN ACCOUNT SHALL CONTINUE
TO BE ADJUSTED BY THE APPLICABLE INVESTMENT ADJUSTMENTS IN ACCORDANCE WITH
ARTICLE 3.


 


5.10         FORM OF PAYMENT.  DISTRIBUTIONS UNDER THE PLAN SHALL BE PAID IN
CASH; PROVIDED, HOWEVER, THAT THE COMMITTEE MAY PROVIDE, IN ITS DISCRETION, THAT
ANY DISTRIBUTION ATTRIBUTABLE TO THE PORTION OF A PLAN ACCOUNT THAT IS DEEMED
INVESTED IN THE COMPANY STOCK FUND SHALL BE PAID IN SHARES OF COMPANY STOCK;
PROVIDED, FURTHER, THAT ANY SHARES OF COMPANY STOCK PAID OUT UNDER THE PLAN WILL
BE DEEMED TO HAVE BEEN DISTRIBUTED UNDER THE AMERIPRISE FINANCIAL 2005 INCENTIVE
COMPENSATION PLAN OR ANY SUCCESSOR THERETO AND WILL COUNT AGAINST THE LIMIT ON
THE NUMBER OF SHARES OF COMPANY STOCK AVAILABLE FOR DISTRIBUTION THEREUNDER.

 

14

--------------------------------------------------------------------------------


 

Article 6
Leave of Absence

 


6.01         PAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER FOR ANY REASON TO TAKE A PAID LEAVE OF ABSENCE FROM THE
EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
EMPLOYED BY THE EMPLOYER AND THE APPROPRIATE AMOUNTS SHALL CONTINUE TO BE
WITHHELD FROM THE PARTICIPANT’S COMPENSATION PURSUANT TO THE PARTICIPANT’S THEN
CURRENT ANNUAL ELECTION FORM.


 


6.02         UNPAID LEAVE OF ABSENCE.  IF A PARTICIPANT IS AUTHORIZED BY THE
PARTICIPANT’S EMPLOYER FOR ANY REASON TO TAKE AN UNPAID LEAVE OF ABSENCE FROM
THE EMPLOYMENT OF THE EMPLOYER, THE PARTICIPANT SHALL CONTINUE TO BE CONSIDERED
EMPLOYED BY THE EMPLOYER AND THE PARTICIPANT SHALL BE EXCUSED FROM MAKING
DEFERRALS UNTIL THE EARLIER OF THE DATE THE LEAVE OF ABSENCE EXPIRES OR THE
PARTICIPANT RETURNS TO A PAID EMPLOYMENT STATUS.  UPON SUCH EXPIRATION OR
RETURN, DEFERRALS SHALL RESUME FOR THE REMAINING PORTION OF THE PLAN YEAR IN
WHICH THE EXPIRATION OR RETURN OCCURS, BASED ON THE DEFERRAL ELECTION, IF ANY,
MADE FOR THAT PLAN YEAR.  IF NO ELECTION WAS MADE FOR THAT PLAN YEAR, NO
DEFERRAL SHALL BE WITHHELD.


 

Article 7
Termination, Amendment or Modification

 


7.01         TERMINATION.  ALTHOUGH AN EMPLOYER MAY ANTICIPATE THAT IT WILL
CONTINUE THE PLAN FOR AN INDEFINITE PERIOD OF TIME, THERE IS NO GUARANTEE THAT
ANY EMPLOYER WILL CONTINUE THE PLAN OR WILL NOT TERMINATE THE PLAN AT ANY TIME
IN THE FUTURE.  ACCORDINGLY, EACH EMPLOYER RESERVES THE RIGHT TO DISCONTINUE ITS
SPONSORSHIP OF THE PLAN AND TO TERMINATE THE PLAN, AT ANY TIME, WITH RESPECT TO
ITS PARTICIPATING EMPLOYEES BY ACTION OF ITS BOARD OF DIRECTORS.  IN ADDITION,
THE COMPANY MAY AT ANY TIME TERMINATE AN EMPLOYER’S PARTICIPATION IN THE PLAN. 
UPON THE TERMINATION OF THE PLAN WITH RESPECT TO ANY EMPLOYER, SUBJECT TO
SECTION 5.09, ALL AMOUNTS CREDITED TO EACH OF THE PLAN ACCOUNTS OF EACH AFFECTED
PARTICIPANT SHALL BE 100% VESTED AND SHALL BE PAID TO THE PARTICIPANT OR, IN THE
CASE OF THE PARTICIPANT’S DEATH, TO THE PARTICIPANT’S ESTATE, IN A LUMP SUM
NOTWITHSTANDING ANY ELECTIONS MADE BY THE PARTICIPANT, AND THE ANNUAL ELECTION
FORMS RELATING TO EACH OF THE PARTICIPANT’S PLAN ACCOUNTS SHALL TERMINATE UPON
FULL PAYMENT OF SUCH AGGREGATE VESTED BALANCE, EXCEPT THAT NEITHER THE COMPANY
NOR ANY  EMPLOYER SHALL HAVE ANY RIGHT TO SO ACCELERATE THE PAYMENT OF ANY
AMOUNT TO THE EXTENT SUCH RIGHT WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH, OR
CAUSE A PARTICIPANT TO BE SUBJECT TO A TAX UNDER, THE PROVISIONS OF SECTION 409A
OF THE CODE.


 


7.02         AMENDMENT.  THE COMPANY MAY, AT ANY TIME, AMEND OR MODIFY THE PLAN
IN WHOLE OR IN PART WITH RESPECT TO ANY OR ALL EMPLOYERS BY THE ACTIONS OF THE
COMMITTEE; PROVIDED, HOWEVER, THAT (A) NO AMENDMENT OR MODIFICATION SHALL BE
EFFECTIVE TO DECREASE OR RESTRICT THE VALUE OF A PARTICIPANT’S AGGREGATE VESTED
BALANCE IN EXISTENCE AT THE TIME THE AMENDMENT OR MODIFICATION IS MADE,
CALCULATED AS IF THE PARTICIPANT HAD EXPERIENCED A TERMINATION OF EMPLOYMENT AS
OF THE EFFECTIVE DATE OF THE AMENDMENT OR MODIFICATION, (B) NO AMENDMENT OR
MODIFICATION MAY BE MADE IF SUCH AMENDMENT OR MODIFICATION WOULD CAUSE THE PLAN
TO FAIL TO COMPLY WITH, OR CAUSE A PARTICIPANT TO BE SUBJECT TO TAX UNDER THE
PROVISIONS OF SECTION 409A OF THE CODE, AND (C) EXCEPT AS SPECIFICALLY PROVIDED
IN SECTION 7.01, NO AMENDMENT OR MODIFICATION SHALL BE MADE AFTER A CHANGE IN
CONTROL WHICH ADVERSELY AFFECTS THE VESTING, CALCULATION OR

 

15

--------------------------------------------------------------------------------



 


PAYMENT OF BENEFITS HEREUNDER OR DIMINISHES ANY OTHER RIGHTS OR PROTECTIONS ANY
PARTICIPANT WOULD HAVE HAD BUT FOR SUCH AMENDMENT OR MODIFICATION, UNLESS EACH
AFFECTED PARTICIPANT CONSENTS IN WRITING TO SUCH AMENDMENT.


 


7.03         EFFECT OF PAYMENT.  THE FULL PAYMENT OF THE APPLICABLE BENEFIT
UNDER THE PROVISIONS OF THE PLAN SHALL COMPLETELY DISCHARGE ALL OBLIGATIONS TO A
PARTICIPANT AND HIS OR HER ESTATE UNDER THE PLAN AND EACH OF THE PARTICIPANT’S
ANNUAL ELECTION FORMS SHALL TERMINATE.


 

Article 8
Administration

 


8.01         COMMITTEE DUTIES.  THIS PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  MEMBERS OF THE COMMITTEE MAY BE PARTICIPANTS UNDER THE PLAN.  THE
COMMITTEE SHALL ALSO HAVE THE DISCRETION AND AUTHORITY TO (A) MAKE, AMEND,
INTERPRET, AND ENFORCE ALL APPROPRIATE RULES AND REGULATIONS FOR THE
ADMINISTRATION OF THE PLAN AND (B) DECIDE OR RESOLVE ANY AND ALL QUESTIONS
INCLUDING INTERPRETATIONS OF THE PLAN, AS MAY ARISE IN CONNECTION WITH THE
PLAN.  ANY INDIVIDUAL SERVING ON THE COMMITTEE WHO IS A PARTICIPANT SHALL NOT
VOTE OR ACT ON ANY MATTER RELATING SOLELY TO HIMSELF OR HERSELF.  WHEN MAKING A
DETERMINATION OR CALCULATION, THE COMMITTEE SHALL BE ENTITLED TO RELY ON
INFORMATION FURNISHED BY A PARTICIPANT OR THE COMPANY.


 


8.02         AGENTS.  IN THE ADMINISTRATION OF THE PLAN, THE COMMITTEE MAY, FROM
TIME TO TIME, EMPLOY AGENTS AND DELEGATE TO THEM SUCH ADMINISTRATIVE DUTIES AS
IT SEES FIT (INCLUDING ACTING THROUGH A DULY APPOINTED REPRESENTATIVE) AND MAY
FROM TIME TO TIME CONSULT WITH COUNSEL WHO MAY BE COUNSEL TO ANY EMPLOYER.


 


8.03         BINDING EFFECT OF DECISIONS.  THE DECISION OR ACTION OF THE
COMMITTEE WITH RESPECT TO ANY QUESTION ARISING OUT OF OR IN CONNECTION WITH THE
ADMINISTRATION, INTERPRETATION AND APPLICATION OF THE PLAN AND THE RULES AND
REGULATIONS PROMULGATED HEREUNDER SHALL BE FINAL AND CONCLUSIVE AND BINDING UPON
ALL PERSONS HAVING ANY INTEREST IN THE PLAN.


 


8.04         INDEMNITY OF COMMITTEE.  ALL EMPLOYERS SHALL INDEMNIFY AND HOLD
HARMLESS THE MEMBERS OF THE COMMITTEE, AND ANY EMPLOYEE TO WHOM DUTIES OF THE
COMMITTEE MAY BE DELEGATED, AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES,
EXPENSES OR LIABILITIES ARISING FROM ANY ACTION OR FAILURE TO ACT WITH RESPECT
TO THE PLAN, EXCEPT IN THE CASE OF WILLFUL MISCONDUCT BY THE COMMITTEE OR ANY OF
ITS MEMBERS OR ANY SUCH EMPLOYEE.


 


8.05         EMPLOYER INFORMATION.  TO ENABLE THE COMMITTEE TO PERFORM ITS
FUNCTIONS, EACH EMPLOYER SHALL SUPPLY FULL AND TIMELY INFORMATION TO THE
COMMITTEE ON ALL MATTERS RELATING TO THE COMPENSATION OF ITS PARTICIPANTS, THE
DATE AND CIRCUMSTANCES OF THE RETIREMENT, DISABILITY, DEATH OR TERMINATION OF
EMPLOYMENT OF ITS PARTICIPANTS, AND SUCH OTHER PERTINENT INFORMATION AS THE
COMMITTEE MAY REASONABLY REQUIRE.


 

Article 9
Claims Procedures

 


9.01         PRESENTATION OF CLAIM.  ANY PARTICIPANT OR THE ESTATE OF A DECEASED
PARTICIPANT (SUCH PARTICIPANT OR ESTATE BEING REFERRED TO BELOW AS A “CLAIMANT”)
MAY DELIVER TO THE COMMITTEE A WRITTEN CLAIM FOR A DETERMINATION WITH RESPECT TO
THE AMOUNTS DISTRIBUTABLE TO SUCH

 

16

--------------------------------------------------------------------------------



 


CLAIMANT FROM THE PLAN.  IF SUCH A CLAIM RELATES TO THE CONTENTS OF A NOTICE
RECEIVED BY THE CLAIMANT, THE CLAIM MUST BE MADE WITHIN 60 DAYS AFTER SUCH
NOTICE WAS RECEIVED BY THE CLAIMANT.  THE CLAIM MUST STATE WITH PARTICULARITY
THE DETERMINATION DESIRED BY THE CLAIMANT.  ALL OTHER CLAIMS MUST BE MADE WITHIN
180 DAYS OF THE DATE ON WHICH THE EVENT THAT CAUSED THE CLAIM TO ARISE
OCCURRED.  THE CLAIM MUST STATE WITH PARTICULARITY THE DETERMINATION DESIRED BY
THE CLAIMANT.


 


9.02         NOTIFICATION OF DECISION.  THE COMMITTEE SHALL CONSIDER A
CLAIMANT’S CLAIM WITHIN A REASONABLE TIME, AND SHALL NOTIFY THE CLAIMANT IN
WRITING:


 

(a)           that the Claimant’s requested determination has been made, and
that the claim has been allowed in full; or

 

(b)           that the Committee has reached a conclusion contrary, in whole or
in part, to the Claimant’s requested determination, and such notice must set
forth in a manner calculated to be understood by the Claimant:

 

(i)            the specific reason(s) for the denial of the claim, or any part
of it;

 

(ii)           specific reference(s) to pertinent provisions of the Plan upon
which  such denial was based;

 

(iii)          a description of any additional material or information
necessary  for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary; and

 

(iv)          an explanation of the claim review procedure set forth in
Section 9.03.

 


9.03         REVIEW OF A DENIED CLAIM.  WITHIN 60 DAYS AFTER RECEIVING A NOTICE
FROM THE COMMITTEE THAT A CLAIM HAS BEEN DENIED, IN WHOLE OR IN PART, A CLAIMANT
(OR THE CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE) MAY FILE WITH THE COMMITTEE A
WRITTEN REQUEST FOR A REVIEW OF THE DENIAL OF THE CLAIM.  THEREAFTER, BUT NOT
LATER THAN 30 DAYS AFTER THE REVIEW PROCEDURE BEGAN, THE CLAIMANT (OR THE
CLAIMANT’S DULY AUTHORIZED REPRESENTATIVE):


 

(a)           may review pertinent documents;

 

(b)           may submit written comments or other documents; and/or

 

(c)           may request a hearing, which the Committee, in its sole
discretion, may grant.

 


9.04         DECISION ON REVIEW.  THE COMMITTEE SHALL RENDER ITS DECISION ON
REVIEW PROMPTLY, AND NOT LATER THAN 60 DAYS AFTER THE FILING OF A WRITTEN
REQUEST FOR REVIEW OF THE DENIAL, UNLESS A HEARING IS HELD OR OTHER SPECIAL
CIRCUMSTANCES REQUIRE ADDITIONAL TIME, IN WHICH CASE THE COMMITTEE’S DECISION
MUST BE RENDERED WITHIN 120 DAYS AFTER SUCH DATE.  SUCH DECISION MUST BE WRITTEN
IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT, AND IT MUST CONTAIN:

 

17

--------------------------------------------------------------------------------


 

(a)           specific reasons for the decision;

 

(b)           specific reference(s) to the pertinent Plan provisions upon which
the decision was based; and

 

(c)           such other matters as the Committee deems relevant.

 


9.05         ARBITRATION.  A CLAIMANT’S COMPLIANCE WITH THE FOREGOING PROVISIONS
OF THIS ARTICLE 9 IS A MANDATORY PREREQUISITE TO A CLAIMANT’S RIGHT TO COMMENCE
ANY ARBITRATION WITH RESPECT TO ANY CLAIM FOR BENEFITS UNDER THE PLAN.  ANY AND
ALL CLAIMS THAT ARE NOT RESOLVED TO THE SATISFACTION OF A CLAIMANT UNDER THE
ABOVE PROVISIONS OF THIS ARTICLE 9 SHALL BE SUBJECT TO ARBITRATION CONDUCTED IN
THE STATE OF MINNESOTA, HENNEPIN COUNTY, AND SHALL BE ADMINISTERED BY, AND
PURSUANT TO THE COMMERCIAL ARBITRATION RULES AND MEDIATION PROCEDURES OF, THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”).  UNLESS OTHERWISE PROVIDED HEREIN EACH
PARTY SHALL BEAR ITS OWN COSTS AND EXPENSES IN CONNECTION WITH SUCH ARBITRATION
AND THE PARTIES SHALL CONTRIBUTE EQUALLY THE ARBITRATOR’S FEES.  THE
ARBITRATOR’S DECISION IN ANY DISPUTE SHALL BE FINAL AND BINDING AND SHALL NOT BE
SUBJECT TO APPEAL OR JUDICIAL REVIEW.


 

Article 10
Trust

 


10.01       ESTABLISHMENT OF THE TRUST.  THE COMPANY MAY ESTABLISH ONE OR MORE
TRUSTS TO WHICH THE EMPLOYERS MAY TRANSFER SUCH ASSETS AS THE EMPLOYERS
DETERMINE IN THEIR SOLE DISCRETION TO ASSIST IN MEETING THEIR OBLIGATIONS UNDER
THE PLAN.


 


10.02       INTERRELATIONSHIP OF THE PLAN AND THE TRUST.  THE PROVISIONS OF THE
PLAN AND THE RELEVANT ANNUAL ENROLLMENT MATERIALS SHALL GOVERN THE RIGHTS OF A
PARTICIPANT TO RECEIVE DISTRIBUTIONS PURSUANT TO THE PLAN.  THE PROVISIONS OF
THE TRUST SHALL GOVERN THE RIGHTS OF THE EMPLOYERS, PARTICIPANTS AND THE
CREDITORS OF THE EMPLOYERS TO THE ASSETS TRANSFERRED TO THE TRUST.


 


10.03       DISTRIBUTIONS FROM THE TRUST.  EACH EMPLOYER’S OBLIGATIONS UNDER THE
PLAN MAY BE SATISFIED WITH TRUST ASSETS DISTRIBUTED PURSUANT TO THE TERMS OF THE
TRUST, AND ANY SUCH DISTRIBUTION SHALL REDUCE THE EMPLOYER’S OBLIGATIONS UNDER
THIS AGREEMENT.


 

Article 11
Miscellaneous

 


11.01       STATUS OF PLAN.  THE PLAN IS INTENDED TO BE (A) A PLAN THAT IS NOT
QUALIFIED WITHIN THE MEANING OF SECTION 401(A) OF THE CODE AND (B) A PLAN THAT
“IS UNFUNDED AND IS MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE PURPOSE OF
PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR HIGHLY
COMPENSATED EMPLOYEE” WITHIN THE MEANING OF ERISA SECTIONS 201(2), 301(A)(3) AND
401(A)(1).  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE EXTENT
POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT.  ALL PLAN ACCOUNTS AND ALL
CREDITS AND OTHER ADJUSTMENTS TO SUCH PLAN ACCOUNTS SHALL BE BOOKKEEPING ENTRIES
ONLY AND SHALL BE UTILIZED SOLELY AS A DEVICE FOR THE MEASUREMENT AND
DETERMINATION OF AMOUNTS TO BE PAID UNDER THE PLAN.  NO PLAN ACCOUNTS, CREDITS
OR OTHER ADJUSTMENTS UNDER THE PLAN SHALL BE INTERPRETED AS AN INDICATION THAT
ANY BENEFITS UNDER THE PLAN ARE IN ANY WAY FUNDED.

 

18

--------------------------------------------------------------------------------

 


11.02       SECTION 409A OF THE CODE.  IT IS INTENDED THAT THE PLAN (INCLUDING
ALL AMENDMENTS THERETO) COMPLY WITH PROVISIONS OF SECTION 409A OF THE CODE, SO
AS TO PREVENT THE INCLUSION IN GROSS INCOME OF ANY BENEFITS ACCRUED HEREUNDER IN
A TAXABLE YEAR PRIOR TO THE TAXABLE YEAR OR YEARS IN WHICH SUCH AMOUNT WOULD
OTHERWISE BE ACTUALLY DISTRIBUTED OR MADE AVAILABLE TO THE PARTICIPANTS.  THE
PLAN SHALL BE ADMINISTERED AND INTERPRETED TO THE EXTENT POSSIBLE IN A MANNER
CONSISTENT WITH THAT INTENT.  NOTWITHSTANDING THE TERMS OF ARTICLE 5, TO THE
EXTENT THAT A DISTRIBUTION TO A PARTICIPANT WHO IS A SPECIFIED EMPLOYEE AT THE
TIME OF TERMINATION EMPLOYMENT IS REQUIRED TO BE DELAYED BY SIX MONTHS PURSUANT
TO SECTION 409A OF THE CODE, DISTRIBUTION SHALL BE MADE NO EARLIER THAN THE
SIX-MONTH ANNIVERSARY OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT.  FOR
PURPOSES OF THE PRECEDING SENTENCE, “SPECIFIED EMPLOYEE” SHALL MEAN A KEY
EMPLOYEE AS DEFINED UNDER SECTION 409A OF THE CODE AND SECTION 416(I) OF THE
CODE (WITHOUT REGARD TO PARAGRAPH (5) THEREOF) OF THE COMPANY (OR A CONTROLLED
GROUP MEMBER); THE DETERMINATION OF SPECIFIED EMPLOYEES WILL BE BASED UPON A
12-MONTH PERIOD ENDING DECEMBER 31ST OF EACH YEAR, AND PARTICIPANTS WHO ARE
SPECIFIED EMPLOYEES DURING SUCH 12-MONTH PERIOD WILL BE TREATED AS SPECIFIED
EMPLOYEES FOR THE 12-MONTH PERIOD BEGINNING THE NEXT FOLLOWING APRIL 1ST.


 


11.03       UNSECURED GENERAL CREDITOR.  PARTICIPANTS AND THEIR BENEFICIARIES,
HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE RIGHTS, INTERESTS
OR CLAIMS IN ANY PROPERTY OR ASSETS OF AN EMPLOYER.  FOR PURPOSES OF THE PAYMENT
OF BENEFITS UNDER THE PLAN, ANY AND ALL OF AN EMPLOYER’S, ASSETS, SHALL BE, AND
REMAIN, THE GENERAL, UNPLEDGED UNRESTRICTED ASSETS OF THE EMPLOYER.  AN
EMPLOYER’S OBLIGATION UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND
UNSECURED PROMISE TO PAY MONEY IN THE FUTURE.


 

11.04       Other Benefits and Agreements.  The benefits provided for a
Participant under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of the
Participant’s Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 


11.05       EMPLOYER’S LIABILITY.  AN EMPLOYER’S LIABILITY FOR THE PAYMENT OF
BENEFITS SHALL BE DEFINED ONLY BY THE PLAN AND THE ANNUAL ELECTION FORM, AS
ENTERED INTO BETWEEN THE EMPLOYER AND A PARTICIPANT.  AN EMPLOYER SHALL HAVE NO
OBLIGATION TO A PARTICIPANT UNDER THE PLAN EXCEPT AS EXPRESSLY PROVIDED IN THE
PLAN AND HIS OR HER ANNUAL ELECTION FORM.


 


11.06       NONASSIGNABILITY.  NEITHER A PARTICIPANT NOR ANY OTHER PERSON SHALL
HAVE ANY RIGHT TO COMMUTE, SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE, MORTGAGE
OR OTHERWISE ENCUMBER, TRANSFER, HYPOTHECATE, ALIENATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT, THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF,
WHICH ARE, AND ALL RIGHTS TO WHICH ARE EXPRESSLY DECLARED TO BE, UNASSIGNABLE
AND NON-TRANSFERABLE.  NO PART OF THE AMOUNTS PAYABLE SHALL, PRIOR TO ACTUAL
PAYMENT, BE SUBJECT TO SEIZURE, ATTACHMENT, GARNISHMENT OR SEQUESTRATION FOR THE
PAYMENT OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A
PARTICIPANT OR ANY OTHER PERSON, BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF A PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY OR BE
TRANSFERABLE TO A SPOUSE AS A RESULT OF A PROPERTY SETTLEMENT OR OTHERWISE.


 


11.07       PRIOR BENEFICIARY DESIGNATIONS VOID.  ANY BENEFICIARY DESIGNATIONS
MADE UNDER THE PLAN OR ANY PREDECESSOR ARRANGEMENT THERETO SHALL BE NULL AND
VOID, AND OF NO EFFECT AS OF THE

 

19

--------------------------------------------------------------------------------



 


EFFECTIVE DATE HEREOF.  FOLLOWING THE DEATH OF A PARTICIPANT, ANY PAYMENTS TO BE
MADE TO THE PARTICIPANT SHALL BE MADE TO SUCH PARTICIPANT’S ESTATE.


 


11.08       NOT A CONTRACT OF EMPLOYMENT.  THE TERMS AND CONDITIONS OF THE PLAN
AND THE ANNUAL ELECTION FORM UNDER THE PLAN SHALL NOT BE DEEMED TO CONSTITUTE A
CONTRACT OF EMPLOYMENT BETWEEN ANY EMPLOYER AND THE PARTICIPANT.  SUCH
EMPLOYMENT IS HEREBY ACKNOWLEDGED TO BE AN “AT WILL” EMPLOYMENT RELATIONSHIP
THAT CAN BE TERMINATED AT ANY TIME FOR ANY REASON, OR NO REASON, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE, EXCEPT AS OTHERWISE PROVIDED IN A WRITTEN
EMPLOYMENT AGREEMENT.  NOTHING IN THE PLAN OR ANY ANNUAL ELECTION FORM SHALL BE
DEEMED TO GIVE A PARTICIPANT THE RIGHT TO BE RETAINED IN THE SERVICE OF ANY
EMPLOYER AS AN EMPLOYEE OR TO INTERFERE WITH THE RIGHT OF ANY EMPLOYER TO
DISCIPLINE OR DISCHARGE THE PARTICIPANT AT ANY TIME.


 


11.09       FURNISHING INFORMATION.  A PARTICIPANT WILL COOPERATE WITH THE
COMMITTEE BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMMITTEE AND
TAKE SUCH OTHER ACTIONS AS MAY BE REQUESTED IN ORDER TO FACILITATE THE
ADMINISTRATION OF THE PLAN AND THE PAYMENTS OF BENEFITS HEREUNDER, INCLUDING BUT
NOT LIMITED TO TAKING SUCH PHYSICAL EXAMINATIONS AS THE COMMITTEE MAY DEEM
NECESSARY.


 


11.10       TERMS.  WHENEVER ANY WORDS ARE USED HEREIN IN THE MASCULINE, THEY
SHALL BE CONSTRUED AS THOUGH THEY WERE IN THE FEMININE IN ALL CASES WHERE THEY
WOULD SO APPLY; AND WHENEVER ANY WORDS ARE USED HEREIN IN THE SINGULAR OR IN THE
PLURAL, THEY SHALL BE CONSTRUED AS THOUGH THEY WERE USED IN THE PLURAL OR THE
SINGULAR, AS THE CASE MAY BE, IN ALL CASES WHERE THEY WOULD SO APPLY.


 


11.11       CAPTIONS.  THE CAPTIONS OF THE ARTICLES, SECTIONS AND PARAGRAPHS OF
THE PLAN ARE FOR CONVENIENCE ONLY AND SHALL NOT CONTROL OR AFFECT THE MEANING OR
CONSTRUCTION OF ANY OF ITS PROVISIONS.


 


11.12       GOVERNING LAW.  SUBJECT TO ERISA, THE PROVISIONS OF THE PLAN SHALL
BE CONSTRUED AND INTERPRETED ACCORDING TO THE INTERNAL LAWS OF THE STATE OF
DELAWARE WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.


 


11.13       NOTICE.  ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE GIVEN TO
THE COMMITTEE UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND
HAND-DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE ADDRESS BELOW:


 

                                                Ameriprise Financial, Inc.

                                                Minneapolis, Minnesota 55474

                                                Attn:  Vice President, Benefits

 

                                with a copy to:

 

                                                General Counsel’s Office

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

20

--------------------------------------------------------------------------------


 

Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 


11.14       SUCCESSORS.  THE PROVISIONS OF THE PLAN SHALL BIND AND INURE TO THE
BENEFIT OF THE PARTICIPANT’S EMPLOYER AND ITS SUCCESSORS AND ASSIGNS AND THE
PARTICIPANT AND THE PARTICIPANT’S DESIGNATED BENEFICIARIES.


 


11.15       SPOUSE’S INTEREST.  THE INTEREST IN THE BENEFITS HEREUNDER OF A
SPOUSE OF A PARTICIPANT WHO HAS PREDECEASED THE PARTICIPANT SHALL AUTOMATICALLY
PASS TO THE PARTICIPANT AND SHALL NOT BE TRANSFERABLE BY SUCH SPOUSE IN ANY
MANNER, INCLUDING BUT NOT LIMITED TO SUCH SPOUSE’S WILL, NOR SHALL SUCH INTEREST
PASS UNDER THE LAWS OF INTESTATE SUCCESSION.


 


                11.16       VALIDITY.  IN CASE ANY PROVISION OF THE PLAN SHALL
BE ILLEGAL OR INVALID FOR ANY REASON, SAID ILLEGALITY OR INVALIDITY SHALL NOT
AFFECT THE REMAINING PARTS HEREOF, BUT THE PLAN SHALL BE CONSTRUED AND ENFORCED
AS IF SUCH ILLEGAL OR INVALID PROVISION HAD NEVER BEEN INSERTED HEREIN.


 


                11.17       INCOMPETENT.  IF THE COMMITTEE DETERMINES IN ITS
DISCRETION THAT A BENEFIT UNDER THE PLAN IS TO BE PAID TO A MINOR, A PERSON
DECLARED INCOMPETENT OR TO A PERSON INCAPABLE OF HANDLING THE DISPOSITION OF
THAT PERSON’S PROPERTY, THE COMMITTEE MAY DIRECT PAYMENT OF SUCH BENEFIT TO THE
GUARDIAN, LEGAL REPRESENTATIVE OR PERSON HAVING THE CARE AND CUSTODY OF SUCH
MINOR, INCOMPETENT OR INCAPABLE PERSON.  THE COMMITTEE MAY REQUIRE PROOF OF
MINORITY, INCOMPETENCE, INCAPACITY OR GUARDIANSHIP, AS IT MAY DEEM APPROPRIATE
PRIOR TO DISTRIBUTION OF THE BENEFIT.  ANY PAYMENT OF A BENEFIT SHALL BE A
PAYMENT FOR THE ACCOUNT OF THE PARTICIPANT AND THE PARTICIPANT’S ESTATE, AS THE
CASE MAY BE, AND SHALL BE A COMPLETE DISCHARGE OF ANY LIABILITY UNDER THE PLAN
FOR SUCH PAYMENT AMOUNT.


 


                11.18       INSURANCE.  THE EMPLOYERS, ON THEIR OWN BEHALF OR ON
BEHALF OF THE TRUSTEE OF THE TRUST, AND, IN THEIR SOLE DISCRETION, MAY APPLY FOR
AND PROCURE INSURANCE ON THE LIFE OF THE PARTICIPANT, IN SUCH AMOUNTS AND IN
SUCH FORMS AS THE TRUST MAY CHOOSE.  THE EMPLOYERS OR THE TRUSTEE OF THE TRUST,
AS THE CASE MAY BE, SHALL BE THE SOLE OWNER AND BENEFICIARY OF ANY SUCH
INSURANCE.  THE PARTICIPANT SHALL HAVE NO INTEREST WHATSOEVER IN ANY SUCH POLICY
OR POLICIES, AND AT THE REQUEST OF THE EMPLOYERS SHALL SUBMIT TO MEDICAL
EXAMINATIONS AND SUPPLY SUCH INFORMATION AND EXECUTE SUCH DOCUMENTS AS MAY BE
REQUIRED BY THE INSURANCE COMPANY OR COMPANIES TO WHOM THE EMPLOYERS HAVE
APPLIED FOR INSURANCE.


 


                11.19       LEGAL FEES TO ENFORCE RIGHTS AFTER CHANGE IN
CONTROL.  THE COMPANY AND EACH EMPLOYER IS AWARE THAT UPON THE OCCURRENCE OF A
CHANGE IN CONTROL, THE BOARD OR THE BOARD OF DIRECTORS OF THE PARTICIPANT’S
EMPLOYER (WHICH MIGHT THEN BE COMPOSED OF NEW MEMBERS) OR A STOCKHOLDER OF THE
COMPANY OR THE PARTICIPANT’S EMPLOYER, OR OF ANY SUCCESSOR CORPORATION MIGHT
THEN CAUSE OR ATTEMPT TO CAUSE THE COMPANY OR THE PARTICIPANT’S EMPLOYER OR SUCH
SUCCESSOR TO REFUSE TO COMPLY WITH ITS OBLIGATIONS UNDER THE PLAN AND MIGHT
CAUSE OR ATTEMPT TO CAUSE THE COMPANY OR THE PARTICIPANT’S EMPLOYER TO
INSTITUTE, OR MAY INSTITUTE, ARBITRATION OR LITIGATION SEEKING TO DENY
PARTICIPANTS THE BENEFITS INTENDED UNDER THE PLAN.  IN THESE CIRCUMSTANCES, THE
PURPOSE OF THE PLAN COULD BE FRUSTRATED.  ACCORDINGLY, IF, FOLLOWING A CHANGE IN
CONTROL, IT SHOULD APPEAR TO ANY PARTICIPANT THAT THE COMPANY, THE PARTICIPANT’S
EMPLOYER OR ANY SUCCESSOR CORPORATION HAS FAILED TO COMPLY WITH ANY OF ITS
OBLIGATIONS UNDER THE PLAN OR ANY

 

21

--------------------------------------------------------------------------------



 


AGREEMENT THEREUNDER OR, IF THE COMPANY, SUCH EMPLOYER OR ANY OTHER PERSON TAKES
ANY ACTION TO DECLARE THE PLAN VOID OR UNENFORCEABLE OR INSTITUTES ANY
ARBITRATION, LITIGATION OR OTHER LEGAL ACTION DESIGNED TO DENY, DIMINISH OR TO
RECOVER FROM ANY PARTICIPANT THE BENEFITS INTENDED TO BE PROVIDED, THEN THE
COMPANY AND THE PARTICIPANT’S EMPLOYER IRREVOCABLY AUTHORIZE SUCH PARTICIPANT TO
RETAIN COUNSEL OF HIS OR HER CHOICE AT THE EXPENSE OF THE COMPANY AND THE
EMPLOYER (WHO SHALL BE JOINTLY AND SEVERALLY LIABLE) TO REPRESENT SUCH
PARTICIPANT IN CONNECTION WITH THE INITIATION OR DEFENSE OF ANY ARBITRATION,
LITIGATION OR OTHER LEGAL ACTION, WHETHER BY OR AGAINST THE COMPANY, THE
PARTICIPANT’S EMPLOYER OR ANY DIRECTOR, OFFICER, STOCKHOLDER OR OTHER PERSON
AFFILIATED WITH THE COMPANY, THE PARTICIPANT’S EMPLOYER OR ANY SUCCESSOR THERETO
IN ANY JURISDICTION; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE TRIER IN ANY
SUCH LEGAL ACTION DETERMINES THAT THE PARTICIPANT’S CLAIM WAS NOT MADE IN GOOD
FAITH OR WAS WHOLLY WITHOUT MERIT, THE PARTICIPANT SHALL RETURN TO THE COMPANY
ANY AMOUNT RECEIVED PURSUANT TO THIS SECTION 11.19.


 


*  *  *  *  *

 

 

22

--------------------------------------------------------------------------------


 

Ameriprise Financial
Deferred Compensation Plan

 

Schedule A
January 1, 2007


 

Employers

 

·                  Ameriprise Bank, FSB

·                  Ameriprise Enterprise Investment Services, Inc.

·                  Ameriprise Financial Services Inc.

·                  RiverSource Distributors, Inc.

·                  RiverSource Investments, LLC

·                  RiverSource Service Corporation

·                  RiverSource Life Insurance Company

·                  RiverSource Life Insurance Co. of New York

·                  IDS Property Casualty Insurance Company

·                  Ameriprise Trust Company

 

 

23

--------------------------------------------------------------------------------
